Citation Nr: 0530217	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to service connection for bilateral plantar 
fasciitis.

4.  Entitlement to service connection for fibromyalgia, 
claimed as joint pains.

5.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in New Orleans, Louisiana.  The 
veteran voiced disagreement in October 2001 with the denial 
of his service connection claims and a statement of the case 
(SOC) was issued in March 2002.  The veteran perfected his 
appeal in May 2002.

A hearing was held at the RO before a decision review officer 
in February 2003.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent and probative medical evidence does not 
attribute the veteran's currently diagnosed hypertension to 
his period of service or any incident therein.  Nor does 
competent and probative evidence reveal hypertension was 
diagnosed to a compensable degree within one year of the 
veteran's discharge from active duty.

3.  Competent and probative medical evidence does not 
attribute the veteran's currently diagnosed lumbosacral spine 
disability to his period of service or any incident therein.  
Nor does competent and probative evidence reveal degenerative 
joint disease of the lumbar spine was diagnosed to a 
compensable degree within one year of the veteran's discharge 
from active duty.

4.  Competent and probative medical evidence does not 
attribute the veteran's currently diagnosed bilateral plantar 
fasciitis to his period of service or any incident therein.  

5.  Competent and probative medical evidence does not 
attribute the veteran's currently diagnosed fibromyalgia to 
his period of service or any incident therein.  

6.  Competent and probative medical evidence does not 
attribute the veteran's currently diagnosed psychiatric 
disorder to his period of service or any incident therein.  
Nor does competent and probative evidence reveal a psychosis 
was diagnosed to a compensable degree within one year of the 
veteran's discharge from active duty.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  A lumbosacral spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  Bilateral plantar fasciitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2005).

4.  Fibromyalgia, claimed as joint pains, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2005).

5.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Certain diseases, 
including hypertension, degenerative joint disease and 
psychoses, may be presumed to have been incurred in service 
when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The Board first notes that the evidence does not demonstrate 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, the veteran is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe symptoms, he is 
not competent to render a medical opinion that indicates that 
he has any current, chronic disability as a result of his 
military service.  The February 2003 hearing transcript 
reflects that a friend of the veteran also testified and 
indicated that she had military medic training which reflects 
some level of medical expertise.  However, the hearing 
transcript reflects that instead of offering medical opinions 
with medical rationales, the friend merely chronicled the 
veteran's various in-service complaints and testified that 
the veteran's service medical records were consistent with 
the veteran's assertions.  Thus, this testimony does not 
meaningfully address a nexus between service and current 
disability.  

Hypertension

The veteran is currently diagnosed to have hypertension.  The 
veteran has testified that while in service he was treated 
for hypertension and put on medication.  See February 2003 
hearing transcript.  He also testified that he was treated 
for hypertension immediately after his discharge from active 
duty and continually treated with medication.  However, the 
veteran's service medical records do not reveal a diagnosis 
of, or treatment for, hypertension.  While both his induction 
and separation medical examination reflect some abnormal 
electrocardiogram results, the examination reports do not 
contain high blood pressure readings.  See Stedman's Medical 
Dictionary, 855 (27th ed. 2000).  Nor do any additional 
service medical records contain high blood pressure reading.  
Also in contrast to the veteran's testimony, the first 
medical evidence of record that contains a diagnosis of 
hypertension indicates that this was controlled by diet 
alone.  See September 1990 private medical record.

While the evidence is indicative of a current diagnosis of 
hypertension, there is no competent and probative medical 
evidence attributing any such diagnosis to the veteran's 
period of service.  Nor is service connection warranted on a 
presumptive basis.  Here, the September 1990 private medical 
record is the first competent medical evidence to contain a 
diagnosis of hypertension.  While the veteran testified that 
he had hypertension at a compensable level the year following 
his discharge from active duty and continually thereafter, 
this testimony is inconsistent with the competent medical 
evidence that indicates that when the veteran's hypertension 
was first diagnosed, many years after his discharge from 
active duty, it was controlled by diet alone.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7007 (2005).  As such, service 
connection cannot be awarded on a presumptive basis.

As competent and probative medical evidence does not 
attribute the veteran's currently diagnosed hypertension to 
his period of service and service connection is not warranted 
on a presumptive basis, the Board must conclude that the 
weight of the evidence is against his claim and his appeal is 
therefore denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  

Lumbosacral Spine Disability

The February 2003 hearing transcript reflects that the 
veteran testified that while in service he hurt his back 
while in basic training and while performing job duties while 
stationed overseas in Europe for which he was treated with 
pain medication.  His service medical records are silent for 
such treatment and his November 1971 report of medical 
examination for separation indicates the veteran's spine was 
clinically evaluated as normal.  An October 1991 VA general 
medical examination report shows the veteran reported low 
back pain, but X-rays revealed a normal lumbar spine.  In 
June 1990, the veteran had suffered a workplace accident that 
required a cervical spine fusion and the surgery had 
complication with drainage from the veteran's hip and his 
physical functioning was significantly reduced afterward.  
See February 1991 private medical record.  A December 1992 
Social Security Administration (SSA) record indicates the 
veteran's reported onset of low back problems was in June 
1990.

The veteran's current VA medical records show treatment for 
low back pain.  However, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  A July 2004 VA medical record indicates magnetic 
resonance imaging showed degenerative joint disease of the 
lumbosacral spine with stenosis.  Nevertheless, there is no 
competent and probative medical evidence attributing any such 
diagnosis to the veteran's period of service or any incident 
therein.  Nor is service connection warranted on a 
presumptive basis as degenerative joint disease was not 
diagnosed to a compensable degree within one year of the 
veteran's discharge from active duty.  See October 1991 VA 
radiology report.  Therefore the Board must conclude that the 
weight of the evidence is against his claim and his appeal is 
therefore denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  

Bilateral Plantar Fasciitis and Fibromyalgia

The February 2003 hearing transcript reflects that the 
veteran's problems with his feet are due to the socks and 
boots that he wore while in the military and that he was 
given a shot for fibromyalgia while in service.  His service 
medical records are silent for any such shot and the November 
1971 report of medical examination for separation indicates 
the veteran's feet and extremities were clinically evaluated 
as normal.  While an August 1970 service medical record 
indicates the veteran complained that both of his ankles were 
bothering him and examination revealed them to be swollen, 
the current foot claim involves the soles of the feet not the 
ankles.  See Fenderson v. West, 12 Vet. App. 119, 122 (1999).  
The first competent evidence of a diagnosis of either plantar 
fasciitis or fibromyalgia that is of record is a May 2001 VA 
medical record.  However, there is no competent and probative 
medical evidence attributing either such diagnosis to the 
veteran's period of service or any incident therein.  
Therefore the Board must conclude that the weight of the 
evidence is against these claims and the appeals are 
therefore denied.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (The benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  

Psychiatric Disorder

While in service, the veteran was treated for situational 
anxiety and prescribed Thorazine.  His November 1971 report 
of medical examination for discharge shows the veteran was 
clinically evaluated as psychiatrically normal.  The February 
2003 hearing transcript reflects that the veteran testified 
that following his discharge from active duty, he went 
"underground" which is why there is no paperwork regarding 
his psychiatric troubles.  The hearing transcript also 
reveals contradictory testimony; the veteran testified that 
he received county mental health treatment immediately after 
his discharge from service but also indicated that this 
treatment occurred in 1991.  The mental health records from 
the county in question indicate the veteran received mental 
health services from December 1990 to September 1991.  
Moreover, a February 1991 private medical record indicates 
that prior to the veteran's June 1990 workplace accident, he 
had no significant psychological history.  The record also 
indicates the veteran's depression seemed a part of a post-
traumatic stress disorder and that these psychiatric symptoms 
began after his major neck surgery.  His SSA records indicate 
that the onset of the veteran's depression disability for SSA 
benefits began in June 1990.  

As the evidence reveals that the veteran's current 
psychiatric disorder began after a workplace accident in 1990 
and not due to his military service in the early 1970s, the 
Board concludes that the weight of the evidence is against 
the veteran's service connection claim and, as a consequence, 
the doctrine of reasonable doubt is not for application. See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
The Board also notes that the veteran's VA treatment record 
contain diagnoses of major depressive disorder with psychotic 
features.  However, as the evidence shows that the veteran's 
current psychiatric disability was diagnosed decades after 
his discharge from active duty in 1971, service connection is 
not warranted on a presumptive basis.  This appeal is 
therefore denied.

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in April 2001, of the evidence necessary 
to establish service connection and of the evidence he was 
expected to provide and the evidence VA would seek.  Another 
letter, with enclosure, was sent to the veteran in February 
2004, by which he was again informed of the information 
necessary to substantiate his claims, the evidence VA would 
seek and the evidence and information it was his 
responsibility to provide.  He was requested to send any 
medical evidence or information he had that pertained to his 
claims.  However, it is unclear from the record whether the 
veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that by requesting the veteran to submit any 
evidence that he "had" to support his claim, the "in your 
possession" was implicit and a remand for additional 
notification would serve no useful purpose and would only 
impose unnecessary burdens on VA and the veteran.  See Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

The February 2004 letter asked him to send the any evidence 
he had to VA and reminded him that for private medical 
records to be obtained on his behalf that he did not have, he 
had to submit the requisite release forms.  In addition, the 
December 2004 supplemental SOC (SSOC) contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record shows the veteran has played an active 
role in the adjudication of his claim and he had previously 
indicated that he had no additional evidence relevant to his 
claim.  See August 2003 correspondence.  Therefore, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his service connection claims and his and 
VA's roles in the claims process.  Under these circumstances, 
the Board is satisfied that any error in the timing of the 
notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).   While the record contains evidence of currently 
diagnosed disabilities, the veteran's service medical records 
do not contain evidence of treatment for an injury or disease 
of the claimed disabilities such that VA examinations are 
warranted in this matter.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  
Furthermore, the record contains sufficient competent and 
probative medical evidence as to the onset of the veteran's 
current psychiatric disability and a VA examination is not 
necessary to decide this claim.  Id.  

VA medical records, private medical evidence, and SSA 
records, employment evidence, and lay statements have been 
associated with the claims file.  The veteran was afforded 
the opportunity to offer testimony in support of his claim 
and a hearing transcript is of record.  The veteran, through 
his accredited representative, has waived initial RO 
consideration of evidence submitted in February 2005 in 
support of claim.  See September 2005 informal hearing 
presentation.  While the veteran has testified to medical 
treatment predating the evidence of record, attempts to 
obtain such evidence were unsuccessful and the veteran was so 
notified.  See March 2002 SOC, August 2003 SSOC, and December 
2004 SSOC.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for hypertension, a lumbosacral spine 
disability, bilateral plantar fasciitis, fibromyalgia, and a 
psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


